t c memo united_states tax_court richard h gleason petitioner v commissioner of internal revenue respondent lori a gleason petitioner v commissioner of internal revenue respondent docket nos filed date r determined deficiencies in income_tax and additions to tax under sec_6651 and and a i r c for ps’ and tax years that were based on r’s determination that ps failed to report taxable_income ps argue that they did not receive the taxable_income as determined by r p-w further argues that to the extent there was unreported taxable_income it was p-h’s sole and separate_property not community_property held ps received taxable_income in and which they failed to report the unreported taxable_income is community_property not p-h’s sole and separate_property held further ps are subject_to the additions to tax to the extent redetermined herein richard h gleason and lori a gleason pro sese kimberly a santos and kathryn a meyer for respondent memorandum findings_of_fact and opinion wherry judge these consolidated cases are before the court on petitions for redetermination of deficiencies and additions to tax determined by respondent for petitioners’ and tax years after concessions by the parties the issues for decision are whether respondent is barred from assessing income_tax deficiencies against petitioner richard gleason for hi sec_2002 and tax years whether petitioners received unreported taxable_income during their and tax years 1the parties agree that the wage income earned by and taxable to petitioner lori gleason in the and tax years was dollar_figure and dollar_figure respectively and was her sole and separate_property none of which is taxable to richard gleason as originally determined by respondent petitioner richard gleason is not obligated to report dollar_figure of alleged cancellation of debt income for the tax_year mrs gleason is not obligated to report dollar_figure of alleged cancellation of debt income for the tax_year mrs gleason is not obligated to report interest_income for the and tax years of dollar_figure and dollar_figure respectively petitioners are entitled to married filing separate filing_status for all tax years at issue and mrs gleason is entitled to the two dependency_exemptions for the couple’s two children if petitioners received unreported taxable_income during their and tax years whether this income was mr gleason’s sole and separate_property or community_property whether petitioners are liable for additions to tax under sec_6651 for failure_to_file their and tax returns whether mr gleason is liable for additions to tax under sec_6651 for failure to pay hi sec_2001 sec_2002 and taxes whether mrs gleason is liable for additions to tax under either sec_6651 or for failure to pay her and taxes whether mr gleason is liable for additions to tax under sec_6654 for failure to make estimated_tax payments for hi sec_2001 sec_2002 and tax years and whether mrs gleason is liable for additions to tax under sec_6654 for failure to make estimated_tax payments for her and tax years findings_of_fact some of the facts have been stipulated the stipulations of the parties with accompanying exhibits are incorporated herein 2all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure by this reference mr and mrs gleason were married in and since then have resided at all times in california a community_property_state gleason supply the major issues in this case stem from petitioners’ business gleason supply and mrs gleason’s involvement in gleason supply in mr gleason applied to be a mac tools inc mac tools distributor mac tools distributors buy tools from mac tools at a wholesale_distributor rate and then have the exclusive right to sell the tools to third-party retailers located in a designated distributorship territory mac tools establishes suggested retail prices for its tools and on the basis of these suggested retail prices distributors make an average profit margin of percent mac tools requires distributors to meet minimum purchase amounts each month or risk termination of their distributorship contract mac tools distributors are independent contractors not employees and mac tools does not issue tax information forms such as form_1099 to its distributors both mr and mrs gleason signed the mac tools application although mrs gleason signed only that part of the application that gave mac tools permission to perform a credit check on her and mr gleason mac tools approved the application and mr gleason began operating a mac tools distributorship in under the name gleason supply company gleason supply and with a distributorship number of mr gleason took out a second mortgage of dollar_figure on the gleasons’ home to help finance the startup of gleason supply co mr gleason paid for initial inventory with checks written on the couple’s joint account at security pacific national bank mr gleason listed the gleasons’ home address as the address of gleason supply and mac tools sent both inventory and mail to the gleasons’ home certified mail for gleason supply came to the gleasons’ home and mrs gleason often signed on behalf of gleason supply mrs gleason endorsed checks made out to gleason supply and while she acknowledged that she dealt with gleason supply up until at least there is compelling evidence that she helped with gleason supply even after because of consistently low purchase volume mac tools terminated gleason supply’s distributorship contract effective date the gleasons did not nor were they required to 3gleason supply co was listed on the mac tools distributorship application as the name mr gleason intended to use although mr gleason used other names including mac tools and richard gleason mac tools for ease of reference and to distinguish between mac tools inc and the distributorship operated by mr gleason we shall refer to mr gleason’s distributorship as gleason supply 4after mrs gleason endorsed checks made out to gleason supply and signed certified mail on behalf of gleason supply and customers wrote checks to lori gleason for their purchases from gleason supply return any of the tools they had purchased before termination in fact the gleasons continued to operate gleason supply and sell mac tools for the remainder of and into bank of america joint account in using a false taxpayer_identification_number of mr gleason opened a joint bank account at bank of america ba joint account which remained open during the years in issue in addition to the ba joint account mrs gleason maintained a separate bank account during the years at issue mrs gleason received wages from third parties of dollar_figure in and dollar_figure in mrs gleason indicates that she cashed payroll checks for these amounts community_property_agreement on date mr and mrs gleason executed a legally valid postnuptial agreement entitled community_property declaration and agreement community_property_agreement essentially the community_property_agreement provided that each spouse was divesting himself or herself of any rights he or she had in any community_property acquired by the other spouse’s own labor and or initiative the community_property_agreement provided that such property was separate and personal_property of the spouse who earned it instead of community_property it also contained provisions for separate bank accounts as well as a joint checking account for the purpose of paying mr gleason’s marital support obligations to mrs gleason there were no specific provisions regarding income generated from communal efforts after the community_property_agreement was executed both mr and mrs gleason continued to have access to the ba joint account while mrs gleason argued she had access only for spousal and family support she deposited numerous checks written to her including her payroll checks into the ba joint account and wrote checks including ones to her church and an individual who cared for her mother on the account after the community_property_agreement was executed mrs gleason endorsed and deposited checks written to gleason supply and signed for certified mail on behalf of gleason supply and customers of gleason supply wrote checks to mrs gleason for their purchases from gleason supply audit and investigation mr gleason and mrs gleason are habitual nonfilers they failed to timely file tax returns and report their income for all years at issue initially respondent contacted the gleasons and attempted to convince them to file tax returns or explain and provide records as to why they did not have to file tax returns mr and mrs gleason did not do so and the agent initially assigned to their case prepared substitutes for their tax returns as authorized by sec_6020 on date for mr gleason’ sec_2002 tax_year and on date for mr gleason’s tax_year a form_1099 miscellaneous income that collateral recovery services an independent debt collection business hired by mac tools had issued to mac tools richard gleason in and provided a copy of to respondent led revenue_agent andrew ortiz ra ortiz the agent assigned to the gleasons’ audit and examination to the existence of gleason supply ra ortiz attempted to convince the gleasons to cooperate explain gleason supply and bring in documents showing revenue and expenses after the gleasons continuously failed to respond to ra ortiz’s requests to meet with them and prepare tax returns the gleasons were summoned and finally met with ra ortiz on date at the meeting the gleasons did not bring any documents and refused to answer any of ra ortiz’s questions as to their sources of income work business or occupation instead pleading the fifth_amendment while the gleasons did verify that they were legally married and resided in downey california they were otherwise uncooperative refusing to answer even simple questions such as what mrs gleason’s maiden name was what their 5respondent transferred mr gleason’s case from the initial agent assigned to ra ortiz in november or date ra ortiz eventually audited both mr gleason’s and mrs gleason’s returns educational background was whether they rented or owned their home and whether they were involved with programs such as the american rights litigators promotion we the people we the people sovereignty pure trust or liberty international because of the gleasons’ lack of cooperation ra ortiz relied solely on third-party information to reconstruct the income from gleason supply as elaborated below ra ortiz reconstructed the income from gleason supply using two indirect methods bank deposit analysis method and unit and volume method under the first method used to reconstruct the income from gleason supply the bank deposit analysis method ra ortiz obtained from collateral recovery services copies of checks issued to gleason supply some of these checks had been cashed and some had been deposited into the ba joint account ra ortiz then issued a summons to bank of america requesting copies of the bank statements for any account the gleasons maintained at bank of america bank of america provided statements ba statements with regard to the ba joint account 6while there is no evidence of the existence of any bank accounts during the years in issue other than the ba joint account and mrs gleason’s separate_account mr gleason’s use of a fraudulent social_security_number to open the ba joint account and the gleasons’ refusal to answer the question of whether they had any other bank accounts leaves open the possibility that other bank accounts existed using the ba statements ra ortiz performed a bank deposit analysis ra ortiz calculated the total amount of taxable deposits and examined the statements to see whether any of the deposits were nontaxable he could find no indication that any of the deposits were nontaxable and although given an opportunity to do so the gleasons failed to provide evidence that any of the deposits were nontaxable in total ra ortiz determined taxable_income of dollar_figure dollar_figure and dollar_figure for and respectively ra ortiz’s second indirect method the unit and volume method also reconstructed the income from gleason supply when a mac tools distributor orders products from mac tools the mac tools accounting department uses the distributor’s number to keep track of what that person has purchased what has been shipped and what has been paid for mac tools provided ra ortiz with the payment and sales history including the cost and suggested retail price of items sent or sold to gleason supply during the and tax years up until termination with this information ra ortiz used retail price to determine gross_income and gave credit for the cost_of_goods_sold for each tool in total ra ortiz determined taxable_income under the unit and volume method of dollar_figure and dollar_figure for and respectively combining the income computed under both the bank deposit analysis and the unit and volume method ra ortiz determined taxable_income of dollar_figure dollar_figure and dollar_figure for and respectively in response to letters from ra ortiz regarding her potential tax_liability on date respondent received form sec_1040 u s individual_income_tax_return for mrs gleason’ sec_2001 sec_2002 and tax years the form_1040 showed dollar_figure of income and no taxes owed the form_1040 showed no income and no tax owed the form_1040 showed dollar_figure of income and no tax owed while respondent argues that he did not accept the form sec_1040 his own exhibits 22-r through 24-r indicate he did accept and file the form sec_1040 mr gleason never filed a tax_return for any of the years in issue 7we acknowledge there is conflicting evidence as to whether respondent accepted mrs gleason’s form sec_1040 on the form a income_tax discrepancy adjustments attached to the notice_of_deficiency issued to mrs gleason respondent on the line entitled taxable_income per return or as previously adjusted lists for all tax years in his answer respondent admits to receiving the form sec_1040 but denies that tax returns for mrs gleason’s and tax years were duly filed and accepted by respondent however certified account transcripts prepared by respondent for mrs gleason’ sec_2001 sec_2002 and tax years indicate returns were filed on date for all years and on date respondent noted on all three account transcripts that the irs can assess tax until thus giving the impression he had accepted the returns and the statute_of_limitations on assessment had started running we find that the account transcripts certified and prepared contemporaneously are presumptively correct and better evidence than the notice_of_deficiency respondent’s answer is simply a pleading and not evidence in this case on date respondent prepared updated examination reports and substitutes for returns for mr gleason’ sec_2002 and tax years as well as one for hi sec_2001 tax_year on the basis of these substitutes for return on date respondent issued a notice_of_deficiency to mr gleason showing the following deficiencies and additions to tax additions to tax tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number big_number dollar_figure big_number dollar_figure big_number dollar_figure also on date respondent issued a notice_of_deficiency to mrs gleason showing the following deficiencies and additions to tax additions to tax tax_year deficiency sec_6651 sec_6651 dollar_figure big_number dollar_figure --- dollar_figure petitioners timely petitioned this court respondent thereafter conceded issues including that the community_property_agreement was valid and pursuant to it mr gleason is not liable for one-half of the wage income earned by mrs gleason in the and tax years on the basis of the community_property_agreement and additional alleged facts in his answers filed on date respondent sought increased deficiencies and additions to tax against both petitioners respondent’s answer to mr gleason’s petition showed the following asserted deficiencies and additions to tax additions to tax tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure respondent’s answer to mrs gleason’s petition showed the following asserted deficiencies and additions to tax additions to tax tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure the cases were consolidated for trial briefing and opinion on date trial was held on date in los angeles california i preliminary evidentiary matters opinion at trial respondent introduced into evidence exhibits 32-r and 33-r which according to respondent were mr gleason’s purchase history from mac tools for and up until termination respondent used the information in exhibits 32-r and 33-r to reconstruct income under the unit and volume method ra ortiz testified that he called mac tools and asked for mr gleason’s purchase history a representative of mac tools spoke to ra ortiz over the telephone and later emailed ra ortiz attaching the requested purchase histories to the email a copy of the email was identified as exhibit 31-r and admitted into evidence ra ortiz testified that exhibit 32-r was mr gleason’s purchase history for that exhibit 33-r was mr gleason’s purchase history from date up until termination and that both had been attached to the email ra ortiz further testified that exhibits 32-r and 33-r were accurate representations of the information provided by mac tools and that the exhibits matched exhibit 10-r mr gleason’s distributorship file which had been admitted into evidence when respondent moved to have exhibits 32-r and 33-r admitted into evidence mr gleason objected on the grounds of hearsay and lack of authentication at trial this court concerned among other things about the hearsay aspects the authentication and the chain of custody of exhibits 32-r and r reserved ruling on the admissibility of exhibits 32-r and 33-r the rules of evidence applicable to tax_court proceedings are the rules applicable in trial without jury in the u s district_court for the district of columbia these include the federal rules of evidence see rule a 88_tc_794 n rule a of the federal rules of evidence provides that the requirement of authentication is satisfied by evidence sufficient to support a finding that the matter in question is what its proponent claims the authenticity of exhibits 32-r and 33-r is supported by ra ortiz’s testimony that the exhibits represent mr gleason’s purchase history from mac tools and that ra ortiz received the information in exhibits 32-r and 33-r after requesting it from mac tools and talking to a representative over the telephone their authenticity is also supported by exhibit 31-r the email from the mac tools representative which states that she attached the purchase and payment history for for gleason their authenticity is further supported by comparing them to exhibit 10-r we find that the disputed documents were properly authenticated see ioane v commissioner tcmemo_2009_68 see also 586_f2d_1300 9th cir the context of a document when considered with the circumstances surrounding its discovery is an adequate basis for a ruling admitting it into evidence we now turn to petitioners’ hearsay objection rule c of the federal rules of evidence defines hearsay as a statement other than one made by the declarant while testifying at the trial or hearing offered in evidence to prove the truth of the matter asserted hearsay is generally excluded from evidence unless an exception applies see fed r evid and 93_tc_529 exhibits 32-r and 33-r are both spreadsheets containing columns of numbers and other than ra ortiz’s testimony there is no indication where these numbers came from no certification or affidavit was attached to either exhibit and neither mac tools nor any other identifier is present reflecting authorship of the spreadsheets while ra ortiz testified that a representative of mac tools provided the spreadsheets to him respondent did not call the representative to testify both exhibits contain handwritten notes we presume to have been made by ra ortiz although it is unclear we find that exhibits 32-r and 33-r are hearsay and respondent did not offer an exception to the hearsay rules nor can this court ascertain one respondent argues that in the event this court finds that exhibits 32-r and 33-r are inadmissible hearsay we should admit them for the limited purpose of showing the reasonableness of respondent’s deficiency determinations for the reasons set forth infra note we agree and admit exhibits 32-r and 33-r for the limited purpose of showing the reasonableness of respondent’s determination ii whether respondent is barred from assessing deficiencies against mr gleason for hi sec_2002 and tax years mr gleason asserts that respondent may no longer assess any deficiency for hi sec_2002 or tax years because the period during which assessment can be made has expired we disagree the period of limitations on assessment begins to run only after a taxpayer files a return see sec_6501 where as here the taxpayer fails to file any return at all for the years at issue the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time sec_6501 c see also taylor v commissioner 43_f3d_1483 10th cir affg without published opinion tcmemo_1993_529 mr gleason argues that the substitutes for returns prepared by respondent on date for hi sec_2002 tax_year and on date for his tax_year constitute the filing of a return and caused the limitations_period for assessment to begin to run mr gleason is incorrect substitutes for returns prepared by the commissioner do not start the running of the period of limitations on assessment and collection sec_6501 because mr gleason did not file a return for or the period for assessing deficiencies for these years remains open iii whether petitioners received unreported taxable_income a burden_of_proof as a general_rule the commissioner’s determination of a taxpayer’s liability in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 pursuant to rule a respondent bears the burden_of_proof for the increased deficiencies asserted in his answers to both petitions see 87_tc_1471 because the increased deficiencies were not based on respondent’s unreported income allegations rule a does not shift the burden_of_proof to respondent as to this issue however in unreported income cases the presumption of correctness does not attach unless the commissioner first establishes an evidentiary foundation linking the taxpayer to the alleged income-producing activity see weimerskirch v 8the increased deficiencies were based on respondent’s allegation that mr gleason received cancellation_of_indebtedness_income which respondent has conceded and that mrs gleason was entitled to dependency_exemptions for the couple’s two children and that mrs gleason’s income was her sole and separate_property not community_property neither of which petitioners dispute 9in 87_tc_74 we held that a bank deposit is prima facie evidence of income and respondent need not prove a likely source of that income we recognize that respondent in part used a bank deposit analysis to continued commissioner 596_f2d_358 9th cir revg 67_tc_672 the requisite evidentiary foundation is minimal and need not include direct evidencedollar_figure see banister v commissioner tcmemo_2008_201 affd aftr 2d ustc par big_number 9th cir curtis v commissioner tcmemo_2001_308 affd in part and revd on another issue 73_fedappx_200 9th cir the ninth circuit has made it clear that once the government has carried its initial burden of introducing some substantive evidence linking the taxpayer with income- producing activity the taxpayer has the burden to rebut the presumption of correctness of respondent’s deficiency determination by establishing by a preponderance_of_the_evidence that the deficiency determination is arbitrary or erroneous 92_tc_661 see also 181_f3d_1002 9th cir affg t c continued reconstruct mr gleason’s income however because respondent relied on a second method the unit and volume method respondent must still establish an evidentiary foundation linking mr gleason with gleason supply 10pursuant to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may shift to the commissioner where the taxpayer introduces credible_evidence with respect to such issue the burden will shift only if the taxpayer has inter alia complied with applicable substantiation requirements and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 petitioners did not raise the burden_of_proof issue did not introduce any credible_evidence and failed to comply with the substantiation requirements accordingly sec_7491 does not shift the burden_of_proof to respondent memo 774_f2d_932 9th cir respondent has established the requisite evidentiary foundation linking mr gleason with an income-producing activity here gleason supply respondent introduced evidence that mr gleason operated a distributorship up until termination in date for the remainder of and respondent introduced evidence including witnesses and canceled checks demonstrating that mr gleason continued to sell tools even after the termination of his distributorshipdollar_figure mr gleason does not deny the existence of gleason supply rather mr gleason asserts that the burden_of_proof is on respondent and that respondent failed to sustain its burden_of_proof mrs gleason never disputed the existence of gleason supply rather she asserts that the income from gleason supply was mr gleason’s sole and separate_property and not community_property the court finds that respondent has established the requisite minimal evidentiary foundation linking mr gleason with an income-producing activity for all years in issue and therefore mr gleason bears the burden of proving the deficiency 11for purposes of determining whether petitioners received unreported taxable_income we refer solely to mr gleason we reserve the issue pertaining to mrs gleason’s involvement for later under our discussion of the effect of petitioners’ community_property_agreement on their taxable_income determination arbitrary or erroneous see 116_f3d_1309 9th cir holding that the minimal evidentiary burden was met after the irs investigated and uncovered evidence that the taxpayer had worked for wages in years and was self-employed in others banister v commissioner supra holding that information from third-party payors that they had paid the taxpayers was enough to meet the minimal evidentiary burden even though direct evidence was not in the record b analysis taxpayers bear the responsibility to maintain books_and_records that are sufficient to establish their income see sec_6001 96_tc_858 affd 959_f2d_16 2d cir when a taxpayer fails to keep adequate books_and_records the commissioner is authorized to determine the existence and amount of the taxpayer’s income by any method that clearly reflects income sec_446 695_f2d_145 5th cir 94_tc_654 petzoldt v commissioner supra pincite because of mr gleason’s utter lack of cooperation and refusal to provide any books_or_records respondent was forced to use indirect methods to reconstruct mr gleason’s taxable_income the commissioner is afforded great latitude in determining a taxpayer’s liability and is entitled to use any reasonable method to reconstruct a taxpayer’s income especially where a taxpayer files no returns and refuses to cooperate in ascertaining income petzoldt v commissioner supra pincite 54_tc_1530 taylor v commissioner tcmemo_2006_67 the commissioner’s reconstruction of a taxpayer’s income need not be exact but must be reasonable in light of all surrounding facts and circumstances petzoldt v commissioner supra pincite 40_tc_30 a j concrete pumping inc v commissioner tcmemo_2001_42 where the commissioner’s method of calculating income is rationally based courts afford a presumption of correctness to the commissioner’s determination and taxpayers bear the burden of proving that the commissioner’s determinations are erroneous palmer v irs supra pincite mr gleason failed to keep books_or_records failed to file tax returns and refused to cooperate with respondent while both of the methods respondent used to reconstruct mr gleason’s taxable_income are established methods accepted by this court the use of the bank_deposit_method for computing income has long been sanctioned by the courts 64_tc_651 affd 566_f2d_2 6th cir when a taxpayer keeps no books_or_records has large_bank deposits and offers no plausible explanation of such deposits the commissioner is not arbitrary or capricious in resorting to the bank_deposit_method for computing income id pincite a bank deposit is prima facie evidence of income and respondent need not prove a likely source of that income 87_tc_74 citing estate of continued we are here faced with the more difficult question of whether respondent’s using both methods together and then totaling the separate results is reasonable we conclude on the facts and circumstances of this particular case that the use of both continued mason v commissioner supra pincite the bank_deposit_method of reconstruction assumes that all of the money deposited into a taxpayer’s account is taxable_income unless the taxpayer can show that the deposits are not taxable however the irs must take into account any nontaxable items or deductible expenses of which it has knowledge 102_tc_632 96_tc_858 affd 959_f2d_16 2d cir the unit and volume method is an established method accepted by this court key v commissioner tcmemo_2001_166 park v commissioner tcmemo_1994_343 under this method taxable_income is determined by projecting sales and cost_of_goods_sold from a business’s purchase history as stated above this court is admitting exhibits 32-r and 33-r for the limited purpose of showing the reasonableness of respondent’s determinations respondent used exhibits 32-r and 33-r to help reconstruct income under the unit and volume method respondent may determine a deficiency on the basis of hearsay or other inadmissible evidence and otherwise inadmissible evidence may be used to show the reasonableness of respondent’s actions see 967_f2d_986 4th cir citing 73_tc_394 affg tcmemo_1990_618 574_f2d_467 9th cir affirming tax_court decision allowing inadmissible statements to support the reasonableness of an irs agent’s actions affg tcmemo_1976_129 wapnick v commissioner tcmemo_2002_45 additionally ra ortiz’s lengthy and credible testimony as to how he determined taxable_income using the unit and volume method is sufficient to prove the method’s reasonableness even without exhibits 32-r and 33-r see eg cebollero v commissioner supra pincite admitting testimony about what a revenue_agent was told when she called and asked for a list of prices from the taxpayer’s supplier for the purpose of verifying markup figures and showing the reasonableness of the revenue agent’s method methods together is reasonable and respondent’s determination is not arbitrary or necessarily per se erroneous respondent maintains that both methods were necessary because of petitioners’ refusal to provide any testimony or documents regarding any sources of income they had during the tax years at issue although not exact use of both methods was necessary to determine all income generated from the tool selling business mr gleason relying solely on this court’s vocal concern at trial that using both methods might lead to duplication argues that we should accept only one method if respondent had used only the bank deposit analysis method to reconstruct taxable_income cash transactions and checks deposited into other bank accounts would not have been counted if respondent had used only the unit and volume method to reconstruct taxable_income the inventory mr gleason had on hand as of date and which was subsequently sold would not have been counted mr gleason could have timely filed tax returns mr gleason could have complied with ra ortiz’s requests when summoned mr gleason could have cooperated instead of refusing to provide any information and continuously pleading the fifth_amendment mr gleason could have introduced evidence at trial to prove double-counting yet he did not the rule is well established that the failure of a party to introduce evidence within his possession and which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable 6_tc_1158 affd 162_f2d_513 10th cir we acknowledge that stacking both methods may potentially result in double-counting in the event items bought from mac tools in or were subsequently sold to a third party who paid_by check deposited into the ba joint account however mr gleason does not point to any instance of duplicationdollar_figure we acknowledge the troubles inherent with respondent’s use of two different methods to reconstruct mr gleason’s income yet 13we note that ‘arithmetic precision was originally and exclusively in mr gleason’s hands and he had a statutory duty to provide it h aving defaulted in his duty he cannot frustrate the commissioner’s reasonable attempts by compelling investigation and recomputation under every means of income determination ’ 58_f3d_1342 n 8th cir quoting 884_f2d_1085 8th cir affg t c memo affg tcmemo_1993_398 14this court in examining the exhibits found duplication in three instances all involving mrs gleason depositing her payroll checks into the ba joint account ex 9-r bates numbers and the parties have conceded that mrs gleason should be taxed on her wages and therefore these three items will be removed from respondent’s bank deposit analysis we do this despite mrs gleason’s testimony that she cashed her payroll checks since the parties conceded that the wages were mrs gleason’s sole and separate_property and that she was liable for the taxes we do not reach the issue of whether mrs gleason’s deposits into the ba joint account affect the status of the wages as either her sole and separate_property or community_property we are not persuaded that respondent’s determination was arbitrary or capricious in view of mr gleason’s utter lack of cooperation failure to provide documents or records and failure to point to any specific duplication see petzoldt v commissioner t c pincite stating that the absence of adequate tax records weakens any critique of the commissioner’s method of reconstruction and that mathematical exactitude is not required for it ‘would be tantamount to holding that skillful concealment is an invincible barrier to proof’ king v commissioner tcmemo_1998_69 concluding that the commissioner’s use of a combination of methods to reconstruct the taxpayer’s income was reasonable affd without published opinion 182_f3d_903 3d cir we are troubled by the commissioner’s method of reconstruction nevertheless the gleasons did not present any evidence that persuades us that the commissioner’s determination was arbitrary or without foundation on balance we are more troubled by the gleason’s lack of evidence than by the commissioner’s method maltese v commissioner tcmemo_1988_322 accordingly we sustain respondent’s determination on this issuedollar_figure 15gleason supply was a sole_proprietorship and the income therefrom is self-employment_income subject_to self-employment continued iv whether under california community_property law petitioners’ unreported taxable_income is mr gleason’s sole and separate_property or community_property a married individual is taxable on the earnings_of his or her spouse to the extent that the laws of the state of residence grants that individual a vested property or ownership_interest in the spouse’s earnings 680_f2d_1268 9th cir citing 403_us_190 california is a community_property_state and under california law each party has a vested interest in community_property sufficient to establish his or her liability for federal_income_tax on his or her half of the community_income cal fam code sec west 282_us_792 there is a statutory presumption that property acquired by the spouses during marriage other than by gift or inheritance is community_property in re marriage of rossin cal app 4th this presumption is a strong one the california supreme court characterized it as fundamental to the community_property system 382_f2d_723 9th cir in re duncan’s estate p 2d cal the presumption can be overcome only by clear and satisfactory proof in re jolly’s estate p cal continued tax see sec_1401 sec_1402 the presumption that property is community_property is even stronger when the property was acquired with community_property and when the marriage has been a long-continued relation in re duncan’s estate supra pincite however it is also well established that married taxpayers may by agreement change community_property to separate_property and vice versa with or without consideration cal fam code sec west katz v united_states supra pincite a transmutation is an interspousal transaction or agreement that works a change in the character of the property in re marriage of rossin supra pincite the principal issue here is mr and mrs gleason’s community_property_agreement and whether the agreement transmuted gleason supply and the income therefrom into mr gleason’s sole and separate_property respondent has conceded that the agreement is valid and therefore the issue is the effect of the agreement not its validity the community_property_agreement provides in part lori ann gleason wife voluntarily divest sic herself of any right interest or claim she may have to or in any community_property considered interest_income stocks bonds dividends wages income rental income or other earnings and all realty and personal vehicles which richard h gleason acquired by and through his own labor and or initiative which lori ann gleason wife may have acquired by and through the marriage the community_property_agreement contains no provisions regarding income generated from communal efforts mr gleason initially capitalized gleason supply with checks written on the couple’s joint account and by taking out a second mortgage on the community home he used a truck purchased with community funds mrs gleason cosigned on the credit check mac tools ran against mr gleason mrs gleason admitted that she dealt with gleason supply up until at least but does not offer proof that her involvement ended in mrs gleason asserts she had nothing to do with gleason supply during the years in issue yet during this period checks for tools purchased from gleason supply were written solely to lori gleason checks issued to gleason supply were deposited into the couple’s ba joint account and mrs gleason herself endorsed several of the checks on the record before us and petitioners’ lack of evidence to the contrary we do not find that the income from gleason supply was separate_income attributed solely to mr gleason mrs gleason provided no evidence to this court to support her claims that she did not actively participate in gleason supply accordingly we find that the income from gleason supply was community_income and sustain respondent’s determination with regard to this issuedollar_figure 16because we hold that the income from gleason supply was community_income we do not reach the issue of if it was initially mr gleason’s sole and separate_property whether it was subsequently commingled and became community_property we continued v additions to tax respondent bears the burden of production with regard to the additions to taxdollar_figure see sec_7491 116_tc_438 to meet this burden respondent must produce sufficient evidence establishing that it is appropriate to impose the additions to tax see higbee v commissioner supra pincite however respondent does not have to produce evidence of substantial_authority the lack of reasonable_cause or lack of willful neglect see id 81_tc_806 affd without published opinion 767_f2d_931 9th cir a sec_6651 generally any person made liable for any_tax shall make a return or statement according to the forms and regulations prescribed by the secretary sec_6011 sec_6651 in the case of a failure_to_file a return on time imposes an addition_to_tax of percent of the tax required to be shown on continued note however the use of community funds to operate gleason supply and mrs gleason’s seemingly unrestricted access to the ba joint account 17while we recognize that respondent bears the burden_of_proof with regard to the increased deficiencies asserted in his answer see garrison v commissioner tcmemo_2010_261 for the reasons set forth supra note we find this of no consequence as either respondent has conceded the liabilities giving rise to the increased deficiencies or petitioners agree to the increased deficiencies the return for each month or fraction thereof for which there is a failure_to_file not to exceed percent in the aggregate the penalty will not apply if it is shown that such failure is due to reasonable_cause and not due to willful neglect petitioners did not timely file their or tax_return respondent has thus met his burden of production see 127_tc_200 holding that evidence showing the taxpayer did not file his income_tax return was sufficient to satisfy the irs’ burden of production for sec_6651 affd 521_f3d_1289 10th cir further petitioners have not presented any evidence that their failure_to_file was due to reasonable_cause and not willful neglect accordingly we sustain the additions to tax under sec_6651 for petitioners’ and tax years b mr gleason-- sec_6651 respondent determined mr gleason is liable for additions to tax under sec_6651 for failure to pay hi sec_2001 sec_2002 and taxes sec_6651 provides for an addition_to_tax of percent per month up to percent for failure to pay the amount shown on a return unless it is shown that the failure is due to reasonable_cause and not due to willful neglectdollar_figure 18the sec_6651 addition_to_tax is reduced by the amount of the sec_6651 addition_to_tax for any month or continued the commissioner’s burden of production with respect to the sec_6651 addition_to_tax requires that the commissioner introduce evidence that a return showing the taxpayer’s tax_liability was filed for the year in question in a case such as this where the taxpayer did not file a return the commissioner must introduce evidence that an sfr substitute for return satisfying the requirements of sec_6020 was made see cabirac v commissioner t c wheeler v commissioner supra pincite under sec_6651 a return prepared by the secretary pursuant to sec_6020 is treated as a return filed by the taxpayer for the purpose of determining the amount of an addition_to_tax under sec_6651 to constitute a sec_6020 return the return must be subscribed it must contain sufficient information from which to compute the taxpayer’s tax_liability and the return form and any attachments must purport to be a ‘return’ spurlock v commissioner tcmemo_2003_ substitutes for returns were filed on mr gleason’s behalf for hi sec_2001 sec_2002 and tax years the substitutes for returns consisted of forms 4549-a income_tax examination changes forms 886-a explanation of changes and forms irs sec_6020 certification mr gleason argues that the substitutes for returns fail because they do not contain form sec_1040 continued fraction thereof to which an addition_to_tax applies under both sec_6651 and see sec_6651 mr gleason is incorrect the forms 4549-a contained his name address and social_security_number and sufficient information to compute tax_liability therefore the substitutes for returns filed for mr gleason constitute sec_6020 tax returns and are treated as returns filed by him for purposes of sec_6651 see eg rivera v commissioner tcmemo_2009_215 holding that a return containing a proposed individual income_tax assessment and sec_6020 certification constituted a valid_return for purposes of sec_6651 see also hawkins v commissioner tcmemo_2008_ mr gleason did not pay hi sec_2001 sec_2002 or taxes respondent has thus met his burden of production mr gleason has not presented any evidence that such failure to pay was due to reasonable_cause and not willful neglect consequently we sustain respondent’s additions to tax under sec_6651 for mr gleason’ sec_2001 sec_2002 and tax years c mrs gleason-- sec_6651 or respondent asserts that mrs gleason is liable for additions to tax under sec_6651 for failure to pay her and taxes and that if this court finds she filed tax returns for the and tax years she is liable under sec_6651 for failure to pay her and taxes first respondent accepted the form sec_1040 filed on date for mrs gleason’ sec_2001 sec_2002 and tax years because respondent accepted the form sec_1040 as valid returns we reject respondent’s determination that mrs gleason is liable for sec_6651 additions to tax for her and tax years see cabirac v commissioner tcmemo_2008_142 second sec_6651 imposes an addition_to_tax for failure to pay any amount not shown but required to be shown on a return within days of notice_and_demand within days if over dollar_figure see burke v commissioner tcmemo_2009_282 notice_and_demand is provided for in sec_6303 and follows the making of an assessment id assessment cannot be made until this court’s decision has been made final sec_6503 therefore the predicates for the imposition of an addition_to_tax under sec_6651 have not been satisfied and assessment is premature see 484_us_3 c sec_6654 respondent determined that mr gleason was liable for additions to tax under sec_6654 for hi sec_2001 sec_2002 and tax years and that mrs gleason was liable for additions to tax under sec_6654 for her and tax years sec_6654 imposes an addition_to_tax where prepayments of tax either through withholding or by making estimated quarterly tax_payments during the course of the year do not equal the percentage of total liability required under the statute however the addition_to_tax will not apply if one of the several statutory exemptions applies see 75_tc_1 the sec_6654 addition_to_tax is calculated by applying the sec_6621 underpayment interest rate to the amount of each underpayment from the due_date of each installment until april following the close of the taxable_year for calendar_year taxpayers sec_6654 b the amount of each underpayment is the amount of the required_installment less the amount if any of the installment paid on or before the due_date for the installment sec_6654 the required_installment is due at four times during the year and i sec_25 percent of the required_annual_payment sec_6654 d a for individual taxpayers whose adjusted_gross_income for the taxable_year is dollar_figure or less a required_annual_payment is equal to the lesser of-- i percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for such year or ii percent of the tax_shown_on_the_return of the individual for the preceding_taxable_year year clause ii shall not apply if the preceding taxable was not a taxable_year of months or if the individual did not file a return for such preceding_taxable_year sec_6654 unless a statutory exception applies the sec_6654 addition_to_tax is mandatory sec_6654 e 91_tc_874 sec_6654 does not contain a general exception for reasonable_cause or absence of willful neglect grosshandler v commissioner supra pincite to meet his burden of production with regard to the sec_6654 addition_to_tax respondent must at a minimum produce evidence necessary to enable the court to conclude that mr gleason had a required_annual_payment for and and that mrs gleason had an annual payment for and see wheeler v commissioner t c pincite respondent has met the burden of production with respect to the sec_6654 additions to tax for mr gleason’ sec_2002 and but has failed to meet his burden of production with respect to mr gleason’ sec_2001 tax_year mr gleason did not make his required estimated_tax payments for either or he does not qualify for any of the exceptions listed in sec_6654 respondent introduced no evidence about his tax_return or whether he failed to file his tax_return without this information we cannot calculate the required estimated annual payment for hi sec_2001 tax_year if any because mr gleason failed to file federal_income_tax returns for and mr gleason’s required_annual_payment of estimated_tax for and wa sec_90 percent of his tax for each year see wheeler v commissioner supra pincite see also rivera v commissioner supra walzer v commissioner tcmemo_2009_200 mr gleason is liable for sec_6654 additions to tax for hi sec_2002 and tax years as with mr gleason respondent never introduced evidence regarding mrs gleason’s tax_return additionally we have held that a taxpayer’s estimated_tax liability is based upon the taxpayer’s tax_liability as stated on the original tax_return as filed and not upon the notice_of_deficiency amount or the ultimate tax_liability see 121_tc_308 mrs gleason filed returns for and showing no tax owed the sec_6654 addition_to_tax is calculated on a required_annual_payment which is equal to the lesser_of percent of the tax_shown_on_the_return for the taxable_year or percent of the tax shown on the previous year’s return sec_6654 a sec_90 percent of zero is zero the lesser_of the two will be zero and therefore mrs gleason is not liable for a sec_6654 addition_to_tax for her or tax_year the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decisions will be entered under rule
